           Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 1 of 11 Page ID #:76

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                    CENTRAL DISTRICT OF CALIFORNIA


                                                                               )
BLIZZARD ENTERTAINMENT, INC.,                                                  )
                           Plaintiff(s)                                        )
                           v.                                                  )
JOYFUN INC CO., LIMITED a/k/a SINA GAMES                                       )
                                                                               )
OVERSEAS (᪂ᾉ​ᠿ⎧ཆ), a company organized under the                                      Civil Action No.FY JVS (DFMx)
laws of Hong Kong; ZROAD (HONGKONG) CO., LIMITED                               )
d/b/a INSTANTFUNS, a company organized under the laws of                       )
Hong Kong; INTELLIGENT JOYFUL INTERNATIONAL                                    )
LIMITED, a company organized under the laws of the British                     )
Virgin Islands; ZROAD, INC., a company organized under the                     )
laws of the British Virgin Islands; SHANGHAI                                   )
ZHOUZHONG NETWORK TECHNOLOGY CO., LTD.                                         )
(ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a company organized under                                      )
the laws of China; SHANGHAI YINFAN NETWORK                                     )
TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a                                         )
                                                                               )
company organized under the laws of China; WANG HAO
                                                                               )
(⋤ᪿ) a/k/a HOWELL WANG, an individual; LUTONG
                                                                               )
ZHOU a/k/a CARLY ZHOU, an individual; DOE 1 a/k/a                              )
“simosimo2018ab@gmail.com;” DOE 2 a/k/a SIMDEV; and                            )
DOES 3 through 10, inclusive,                                                  )
                          Defendant(s)

                                                      SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
         JOYFUN INC CO., LIMITED a/k/a SINA GAMES OVERSEAS (ᯠ⎚⑨ᠿ⎧ཆ)
         Unit 417, 4th Floor, Lippo Centre, Tower Two, No. 89 Queensway
         Admiralty, Hong Kong

         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                          Marc E. Mayer, Esq.
                                          Mitchell Silberberg & Knupp LLP
                                          2049 Century Park East, 18th Floor
                                          Los Angeles, CA 90067-3120
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.
                                                                                   CLERK
                                                                                     ERK OF COURT



Date: August 20, 2019
                                                                                           SSignature
                                                                                             ignature of Clerk or Deputy Clerk
           Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 2 of 11 Page ID #:77

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                for the
                                                    CENTRAL DISTRICT OF CALIFORNIA


                                                                          )
BLIZZARD ENTERTAINMENT, INC.,                                             )
                           Plaintiff(s)                                   )
                           v.                                             )
JOYFUN INC CO., LIMITED a/k/a SINA GAMES                                  )
                                                                          )
OVERSEAS (᪂ᾉ​ᠿ⎧ཆ), a company organized under the                                Civil Action No. FY JVS (DFMx)
laws of Hong Kong; ZROAD (HONGKONG) CO., LIMITED                          )
d/b/a INSTANTFUNS, a company organized under the laws of                  )
Hong Kong; INTELLIGENT JOYFUL INTERNATIONAL                               )
LIMITED, a company organized under the laws of the British                )
Virgin Islands; ZROAD, INC., a company organized under the                )
laws of the British Virgin Islands; SHANGHAI                              )
ZHOUZHONG NETWORK TECHNOLOGY CO., LTD.                                    )
(ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a company organized under                                 )
the laws of China; SHANGHAI YINFAN NETWORK                                )
TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a                                    )
                                                                          )
company organized under the laws of China; WANG HAO
                                                                          )
(⋤ᪿ) a/k/a HOWELL WANG, an individual; LUTONG
                                                                          )
ZHOU a/k/a CARLY ZHOU, an individual; DOE 1 a/k/a                         )
“simosimo2018ab@gmail.com;” DOE 2 a/k/a SIMDEV; and                       )
DOES 3 through 10, inclusive,                                             )
                          Defendant(s)

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
         ZROAD (HONGKONG) CO., LIMITED d/b/a INSTANTFUNS
         Flat/Rm 1113A 11/F Ocean Center
         Harbour City
         5 Canton Rd., Tsim Sha Tsui
         Kowloon, Hong Kong
         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                 Marc E. Mayer, Esq.
                                 Mitchell Silberberg & Knupp LLP
                                 2049 Century Park East, 18th Floor
                                 Los Angeles, CA 90067-3120
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.
                                                                        LERK OF COURT
                                                                       CLERK


Date: August 20, 2019
                                                                                  Signature of Clerk or Deputy Clerk
           Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 3 of 11 Page ID #:78

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                for the
                                                    CENTRAL DISTRICT OF CALIFORNIA


                                                                          )
BLIZZARD ENTERTAINMENT, INC.,                                             )
                           Plaintiff(s)                                   )
                           v.                                             )
JOYFUN INC CO., LIMITED a/k/a SINA GAMES                                  )
OVERSEAS (᪂ᾉ​ᠿ⎧ཆ), a company organized under the                          )
                                                                                 Civil Action No. FY JVS (DFMx)
laws of Hong Kong; ZROAD (HONGKONG) CO., LIMITED                          )
d/b/a INSTANTFUNS, a company organized under the laws of                  )
Hong Kong; INTELLIGENT JOYFUL INTERNATIONAL                               )
LIMITED, a company organized under the laws of the British                )
Virgin Islands; ZROAD, INC., a company organized under the                )
laws of the British Virgin Islands; SHANGHAI                              )
ZHOUZHONG NETWORK TECHNOLOGY CO., LTD.                                    )
(ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a company organized under                                 )
the laws of China; SHANGHAI YINFAN NETWORK                                )
TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a                                    )
                                                                          )
company organized under the laws of China; WANG HAO
                                                                          )
(⋤ᪿ) a/k/a HOWELL WANG, an individual; LUTONG
                                                                          )
ZHOU a/k/a CARLY ZHOU, an individual; DOE 1 a/k/a                         )
“simosimo2018ab@gmail.com;” DOE 2 a/k/a SIMDEV; and                       )
DOES 3 through 10, inclusive,                                             )
                          Defendant(s)

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
         INTELLIGENT JOYFUL INTERNATIONAL LIMITED
         Vistra Corporate Services Centre
         Wickhams Cay II, Road Town, Tortola, VG1110
         British Virgin Islands

         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                  Marc E. Mayer, Esq.
                                  Mitchell Silberberg & Knupp LLP
                                  2049 Century Park East, 18th Floor
                                  Los Angeles, CA 900p67-3120
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.
                                                                                 RK OF COURT
                                                                              CLERK



Date: August 20, 2019
                                                                                      SSignature
                                                                                       Si
                                                                                        ignature of Clerk or Deputy Clerk
           Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 4 of 11 Page ID #:79

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                for the
                                                    CENTRAL DISTRICT OF CALIFORNIA


                                                                          )
BLIZZARD ENTERTAINMENT, INC.,                                             )
                           Plaintiff(s)                                   )
                           v.                                             )
JOYFUN INC CO., LIMITED a/k/a SINA GAMES                                  )
                                                                          )
OVERSEAS (᪂ᾉ​ᠿ⎧ཆ), a company organized under the                                 Civil Action No. FY JVS (DFMx)
laws of Hong Kong; ZROAD (HONGKONG) CO., LIMITED                          )
d/b/a INSTANTFUNS, a company organized under the laws of                  )
Hong Kong; INTELLIGENT JOYFUL INTERNATIONAL                               )
LIMITED, a company organized under the laws of the British                )
Virgin Islands; ZROAD, INC., a company organized under the                )
laws of the British Virgin Islands; SHANGHAI                              )
ZHOUZHONG NETWORK TECHNOLOGY CO., LTD.                                    )
(ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a company organized under                                 )
the laws of China; SHANGHAI YINFAN NETWORK                                )
TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a                                    )
                                                                          )
company organized under the laws of China; WANG HAO
                                                                          )
(⋤ᪿ) a/k/a HOWELL WANG, an individual; LUTONG
                                                                          )
ZHOU a/k/a CARLY ZHOU, an individual; DOE 1 a/k/a                         )
“simosimo2018ab@gmail.com;” DOE 2 a/k/a SIMDEV; and                       )
DOES 3 through 10, inclusive,                                             )
                          Defendant(s)

                                                     SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
         ZROAD, INC.
         Vistra Corporate Services Centre
         Wickhams Cay II, Road Town, Tortola, VG1110
         British Virgin Islands

         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                  Marc E. Mayer, Esq.
                                  Mitchell Silberberg & Knupp LLP
                                  2049 Century Park East, 18th Floor
                                  Los Angeles, CA 900p67-3120
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.
                                                                               LERK OF COURT
                                                                              CLERK



Date: August 20, 2019
                                                                                      Signature of Clerk or Deputy Clerk
           Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 5 of 11 Page ID #:80

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                for the
                                                    CENTRAL DISTRICT OF CALIFORNIA


                                                                          )
BLIZZARD ENTERTAINMENT, INC.,                                             )
                           Plaintiff(s)                                   )
                           v.                                             )
JOYFUN INC CO., LIMITED a/k/a SINA GAMES                                  )
                                                                          )
OVERSEAS (᪂ᾉ​ᠿ⎧ཆ), a company organized under the                                 Civil Action No.FY JVS (DFMx)
laws of Hong Kong; ZROAD (HONGKONG) CO., LIMITED                          )
d/b/a INSTANTFUNS, a company organized under the laws of                  )
Hong Kong; INTELLIGENT JOYFUL INTERNATIONAL                               )
LIMITED, a company organized under the laws of the British                )
Virgin Islands; ZROAD, INC., a company organized under the                )
laws of the British Virgin Islands; SHANGHAI                              )
ZHOUZHONG NETWORK TECHNOLOGY CO., LTD.                                    )
(ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a company organized under                                 )
the laws of China; SHANGHAI YINFAN NETWORK                                )
TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a                                    )
                                                                          )
company organized under the laws of China; WANG HAO
                                                                          )
(⋤ᪿ) a/k/a HOWELL WANG, an individual; LUTONG
                                                                          )
ZHOU a/k/a CARLY ZHOU, an individual; DOE 1 a/k/a                         )
“simosimo2018ab@gmail.com;” DOE 2 a/k/a SIMDEV; and                       )
DOES 3 through 10, inclusive,                                             )
                          Defendant(s)

                                                     SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
         SHANGHAI ZHOUZHONG NETWORK TECHNOLOGY CO., LTD. (ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ)
         1255 Xikang Road, Room 104, 10th Floor
         Putuo District
         Shanghai, China
         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                  Marc E. Mayer, Esq.
                                  Mitchell Silberberg & Knupp LLP
                                  2049 Century Park East, 18th Floor
                                  Los Angeles, CA 90067-3120
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.
                                                                               LERK OF COURT
                                                                              CLERK



Date: August 20, 2019
                                                                                      Signature of Clerk or Deputy Clerk
           Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 6 of 11 Page ID #:81

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                    CENTRAL DISTRICT OF CALIFORNIA


                                                                               )
BLIZZARD ENTERTAINMENT, INC.,                                                  )
                           Plaintiff(s)                                        )
                           v.                                                  )
JOYFUN INC CO., LIMITED a/k/a SINA GAMES                                       )
OVERSEAS (᪂ᾉ​ᠿ⎧ཆ), a company organized under the                               )
                                                                                      Civil Action No.FY JVS (DFMx)
laws of Hong Kong; ZROAD (HONGKONG) CO., LIMITED                               )
d/b/a INSTANTFUNS, a company organized under the laws of                       )
Hong Kong; INTELLIGENT JOYFUL INTERNATIONAL                                    )
LIMITED, a company organized under the laws of the British                     )
Virgin Islands; ZROAD, INC., a company organized under the                     )
laws of the British Virgin Islands; SHANGHAI                                   )
ZHOUZHONG NETWORK TECHNOLOGY CO., LTD.                                         )
(ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a company organized under                                      )
the laws of China; SHANGHAI YINFAN NETWORK                                     )
TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a                                         )
                                                                               )
company organized under the laws of China; WANG HAO
                                                                               )
(⋤ᪿ) a/k/a HOWELL WANG, an individual; LUTONG
                                                                               )
ZHOU a/k/a CARLY ZHOU, an individual; DOE 1 a/k/a                              )
“simosimo2018ab@gmail.com;” DOE 2 a/k/a SIMDEV; and                            )
DOES 3 through 10, inclusive,                                                  )
                          Defendant(s)

                                                      SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
         SHANGHAI YINFAN NETWORK TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒仃䦸㉧㛰昷⅓ྖ
         Room 1005, 10th Floor, Putuo Technology Building
         No. 1255 Xikang Road, Putuo District, Shanghai 200060, China

         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                          Marc E. Mayer, Esq.
                                          Mitchell Silberberg & Knupp LLP
                                          2049 Century Park East, 18th Floor
                                          Los Angeles, CA 90067-3120
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.
                                                                                     ERK OF COURT
                                                                                   CLERK



Date: August 20, 2019
                                                                                           Signature
                                                                                           SSi
                                                                                             ignature of Clerk or Deputy Clerk
           Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 7 of 11 Page ID #:82

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                    CENTRAL DISTRICT OF CALIFORNIA


                                                                               )
BLIZZARD ENTERTAINMENT, INC.,                                                  )
                           Plaintiff(s)                                        )
                           v.                                                  )
JOYFUN INC CO., LIMITED a/k/a SINA GAMES                                       )
                                                                               )
OVERSEAS (᪂ᾉ​ᠿ⎧ཆ), a company organized under the                                      Civil Action No. FY JVS (DFMx)
laws of Hong Kong; ZROAD (HONGKONG) CO., LIMITED                               )
d/b/a INSTANTFUNS, a company organized under the laws of                       )
Hong Kong; INTELLIGENT JOYFUL INTERNATIONAL                                    )
LIMITED, a company organized under the laws of the British                     )
Virgin Islands; ZROAD, INC., a company organized under the                     )
laws of the British Virgin Islands; SHANGHAI                                   )
ZHOUZHONG NETWORK TECHNOLOGY CO., LTD.                                         )
(ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a company organized under                                      )
the laws of China; SHANGHAI YINFAN NETWORK                                     )
TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a                                         )
                                                                               )
company organized under the laws of China; WANG HAO
                                                                               )
(⋤ᪿ) a/k/a HOWELL WANG, an individual; LUTONG
                                                                               )
ZHOU a/k/a CARLY ZHOU, an individual; DOE 1 a/k/a                              )
“simosimo2018ab@gmail.com;” DOE 2 a/k/a SIMDEV; and                            )
DOES 3 through 10, inclusive,                                                  )
                          Defendant(s)

                                                      SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
         WANG HAO (⋤ᪿ) a/k/a Howell Wang
         Room 605, No. 518, Anyuan Rd., Putuo District
         Shanghai, China

         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                          Marc E. Mayer, Esq.
                                          Mitchell Silberberg & Knupp LLP
                                          2049 Century Park East, 18th Floor
                                          Los Angeles, CA 90067-3120
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.
                                                                                    LERK OF COURT
                                                                                   CLERK



Date: August 20, 2019
                                                                                           SSignature
                                                                                            Sign
                                                                                            Si
                                                                                             ig ature off C
                                                                                                          Clerk
                                                                                                           l rk or Deputy Clerkk
                                                                                                           le
           Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 8 of 11 Page ID #:83

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                    CENTRAL DISTRICT OF CALIFORNIA


                                                                               )
BLIZZARD ENTERTAINMENT, INC.,                                                  )
                           Plaintiff(s)                                        )
                           v.                                                  )
JOYFUN INC CO., LIMITED a/k/a SINA GAMES                                       )
                                                                               )
OVERSEAS (᪂ᾉ​ᠿ⎧ཆ), a company organized under the                                      Civil Action No.FY JVS (DFMx)
laws of Hong Kong; ZROAD (HONGKONG) CO., LIMITED                               )
d/b/a INSTANTFUNS, a company organized under the laws of                       )
Hong Kong; INTELLIGENT JOYFUL INTERNATIONAL                                    )
LIMITED, a company organized under the laws of the British                     )
Virgin Islands; ZROAD, INC., a company organized under the                     )
laws of the British Virgin Islands; SHANGHAI                                   )
ZHOUZHONG NETWORK TECHNOLOGY CO., LTD.                                         )
(ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a company organized under                                      )
the laws of China; SHANGHAI YINFAN NETWORK                                     )
TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a                                         )
                                                                               )
company organized under the laws of China; WANG HAO
                                                                               )
(⋤ᪿ) a/k/a HOWELL WANG, an individual; LUTONG
                                                                               )
ZHOU a/k/a CARLY ZHOU, an individual; DOE 1 a/k/a                              )
“simosimo2018ab@gmail.com;” DOE 2 a/k/a SIMDEV; and                            )
DOES 3 through 10, inclusive,                                                  )
                          Defendant(s)

                                                      SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
         LUTONG ZHOU a/k/a CARLY ZHOU
         63 Cariglia Trail, Markham
         Ontario, Canada
         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                          Marc E. Mayer, Esq.
                                          Mitchell Silberberg & Knupp LLP
                                          2049 Century Park East, 18th Floor
                                          Los Angeles, CA 90067-3120
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.
                                                                                     ERK OF COURT
                                                                                   CLERK



Date: August 20, 2019
                                                                                           Signature
                                                                                           SSi
                                                                                             ign
                                                                                               g ature of Clerk or Deputy Clerk
           Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 9 of 11 Page ID #:84

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                    CENTRAL DISTRICT OF CALIFORNIA


                                                                               )
BLIZZARD ENTERTAINMENT, INC.,                                                  )
                           Plaintiff(s)                                        )
                           v.                                                  )
JOYFUN INC CO., LIMITED a/k/a SINA GAMES                                       )
                                                                               )
OVERSEAS (᪂ᾉ​ᠿ⎧ཆ), a company organized under the                                      Civil Action No.FY JVS (DFMx)
laws of Hong Kong; ZROAD (HONGKONG) CO., LIMITED                               )
d/b/a INSTANTFUNS, a company organized under the laws of                       )
Hong Kong; INTELLIGENT JOYFUL INTERNATIONAL                                    )
LIMITED, a company organized under the laws of the British                     )
Virgin Islands; ZROAD, INC., a company organized under the                     )
laws of the British Virgin Islands; SHANGHAI                                   )
ZHOUZHONG NETWORK TECHNOLOGY CO., LTD.                                         )
(ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a company organized under                                      )
the laws of China; SHANGHAI YINFAN NETWORK                                     )
TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a                                         )
                                                                               )
company organized under the laws of China; WANG HAO
                                                                               )
(⋤ᪿ) a/k/a HOWELL WANG, an individual; LUTONG
                                                                               )
ZHOU a/k/a CARLY ZHOU, an individual; DOE 1 a/k/a                              )
“simosimo2018ab@gmail.com;” DOE 2 a/k/a SIMDEV; and                            )
DOES 3 through 10, inclusive,                                                  )
                          Defendant(s)

                                                      SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
         DOE 1 a/k/a “simosimo2018ab@gmail.com



         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                          Marc E. Mayer, Esq.
                                          Mitchell Silberberg & Knupp LLP
                                          2049 Century Park East, 18th Floor
                                          Los Angeles, CA 90067-3120
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.
                                                                                     ERK OF COURT
                                                                                   CLERK



Date:   August 20, 2019
                                                                                           SSignature
                                                                                            Si gnature of Clerk or Deputy Clerk
      Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 10 of 11 Page ID #:85

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)

              I personally served the summons on the individual at (place)
                                                                                on (date)                            ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                  , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                           ; or

              I returned the summons unexecuted because                                                                         ; or

              Other (specify):



          My fees are $                           for travel and $                   for services, for a total of $ 0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                        Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc:
          Case 8:19-cv-01582-JVS-DFM Document 8 Filed 08/20/19 Page 11 of 11 Page ID #:86

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                    CENTRAL DISTRICT OF CALIFORNIA


                                                                               )
BLIZZARD ENTERTAINMENT, INC.,                                                  )
                           Plaintiff(s)                                        )
                           v.                                                  )
JOYFUN INC CO., LIMITED a/k/a SINA GAMES                                       )
                                                                                      Civil Action No.FY JVS (DFMx)
OVERSEAS (᪂ᾉ​ᠿ⎧ཆ), a company organized under the                               )
laws of Hong Kong; ZROAD (HONGKONG) CO., LIMITED                               )
d/b/a INSTANTFUNS, a company organized under the laws of                       )
Hong Kong; INTELLIGENT JOYFUL INTERNATIONAL                                    )
LIMITED, a company organized under the laws of the British                     )
Virgin Islands; ZROAD, INC., a company organized under the                     )
laws of the British Virgin Islands; SHANGHAI                                   )
ZHOUZHONG NETWORK TECHNOLOGY CO., LTD.                                         )
(ୖᾏὪఋ⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a company organized under                                      )
the laws of China; SHANGHAI YINFAN NETWORK                                     )
TECHNOLOGY CO., LTD. (ୖᾏⲓ⦾⨒㔌、ᢰᴹ䲀‫ޜ‬ਨ), a                                         )
                                                                               )
company organized under the laws of China; WANG HAO
                                                                               )
(⋤ᪿ) a/k/a HOWELL WANG, an individual; LUTONG
                                                                               )
ZHOU a/k/a CARLY ZHOU, an individual; DOE 1 a/k/a                              )
“simosimo2018ab@gmail.com;” DOE 2 a/k/a SIMDEV; and                            )
DOES 3 through 10, inclusive,                                                  )
                          Defendant(s)

                                                      SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
         DOE 2 a/k/a SIMDEV



         A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                          Marc E. Mayer, Esq.
                                          Mitchell Silberberg & Knupp LLP
                                          2049 Century Park East, 18th Floor
                                          Los Angeles, CA 90067-3120
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
must file your answer or motion with the court.
                                                                                   CLERK OF COURT



Date: August 20, 2019
                                                                                           SSignature
                                                                                            Si
                                                                                             ign
                                                                                               g ature off C
                                                                                                           Clerk
                                                                                                            lerk or Deputy Clerk
